Case 4:20-cv-03968 Document 1-6 Filed on 11/20/20 in TXSD Page 1 of 6




          Exhibit E
8/31/2020           Case 4:20-cv-03968      Document
                                 (Yonhap Interview)           1-6looks
                                                    Iljin Diamond   Filed    onin11/20/20
                                                                       to shine                   in TXSD
                                                                                  U.S. drill bit market | YonhapPage  2 of 6
                                                                                                                News Agency


                                  (Yonhap Interview) Iljin Diamond looks to shine in U.S. drill bit market

All News       National        North Korea    Market     Business      Culture/K-pop      Sports       Images      Videos




(Yonhap Interview) Iljin Diamond looks to shine in U.S. drill
bit market
All News 09:00 June 05, 2019




By Joo Kyung-don


SEOUL, June 5 (Yonhap)         Not only are diamonds loved by many women because of a famous
marketing slogan that says "a diamond is forever," they are also favored by skilled workers for
their exceptional wear resistance in cutting, grinding and drilling.


While natural diamonds are dug deep out the ground before being transformed into sparkling
jewelry, synthetic diamonds are made in a lab although they have almost the same physical and                                                      Ne
chemical make-up as ones mined from the earth and used in various industrial applications.                                                         cl

                                                                                                                Issue Keywords
In the global synthetic diamond market, which is dominated by two industrial leaders from South
                                                                                                                 #coronavirus       #baseball
Africa and United States, Iljin Diamond, South Korea's sole lab-grown diamond producer, has
managed to nd a niche market with its own technologies and has more than 700 customers in                        #COVID-19       #KBO
40 nations.
                                                                                                                 #Moon Jae-in

With nearly 80 percent of its revenue coming from overseas, Byeon Jung-chul, Iljin Diamond Co.'s
                                                                                                                (3rd LD) Medical professors
president, said the company is now setting its sights higher, on overseas markets with high
                                                                                                                warn of collective action to
growth potential, especially in the United States.                                                              support striking junior doctors

                                                                                                                (LEAD) Baseball pitcher tests
This year, Iljin Diamond plans to step up its sales pitch with its polycrystalline diamond compact              positive for COVID-19, puts
                                                                                                                season on the brink
(PDC) cutter, which took nearly 10 years to develop, to capitalize on the growing U.S. drill market.
                                                                                                                S. Korea to seek indemnity
                                                                                                                against church over COVID-19
PDC cutters are mainly used for oil and gas drilling due to their durability and impact resistance.             treatment costs


                                                                                                                Baseball pitcher tests positive
"U.S. companies are leading the oil drilling industry and we expect to double our growth there,"                for COVID-19

Byeon said in a recent interview with Yonhap News Agency. "We are thinking of expanding our                     (LEAD) Moon says gov't can talk
production line late this year to meet the growing demand."                                                     with striking doctors about
                                                                                                                their demands




                                                                                                                Most Liked
https://en.yna.co.kr/view/AEN20190528005400320                                                                                                    1/5
8/31/2020              Case 4:20-cv-03968      Document
                                    (Yonhap Interview)           1-6looks
                                                       Iljin Diamond   Filed    onin11/20/20
                                                                          to shine                   in TXSD
                                                                                     U.S. drill bit market | YonhapPage  3 of 6
                                                                                                                   News Agency

                                                                                                                                           Korean group BTS makes

                                                                                                          1
                                      (Yonhap Interview) Iljin Diamond looks to shine in U.S. drill bit market                             historic landing on British
                                                                                                                                           music chart

                                                                                                                                           With 'Dynamite,' BTS eyes
All News         National         North Korea          Market         Business          Culture/K-pop           Sports      Images
                                                                                                                                     2   Videos
                                                                                                                                           historic No. 1 landing on
                                                                                                                                           Billboard Hot 100

                                                                                                                                           N. Korea broadcasts

                                                                                                                                     3     encrypted spy message on
                                                                                                                                           YouTube for rst time

                                                                                                                                           BTS' 'Dynamite' debuts at

                                                                                                                                     4     No. 30 on Billboard's radio
                                                                                                                                           chart

                                                                                                                                           (LEAD) Jeju coming under

                                                                                                                                     5     direct in uence of year's
                                                                                                                                           most powerful typhoon

In this photo provided by Iljin Group, Byeon Jung-chul, CEO of Iljin Diamond Co., speaks in an interview with Yonhap News
Agency at his o ce in Seoul on May 27, 2019. (PHOTO NOT FOR SALE) (Yonhap)

hide caption
                                                                                                                                     Most Saved
                                                                                                                                           With 'Dynamite,' BTS eyes
1 of 3
                                                                                                                                     1     historic No. 1 landing on
                                                                                                                                           Billboard Hot 100

                                                                                                                                           Korean group BTS makes

                                                                                                                                     2     historic landing on British
                                                                                                                                           music chart

                                                                                                                                           New virus cases below 400
                                                                                                                                           for 2nd day, social

Iljin Diamond racked up 97.3 billion won (US$82 million) in sales and an operating income of 10.8
                                                                                                                                     3     distancing toughened in
                                                                                                                                           greater Seoul
billion won in 2018, with revenue from the North American region accounting for 16 percent of the
                                                                                                                                           N. Korea broadcasts
total, the company said.
                                                                                                                                     4     encrypted spy message on
                                                                                                                                           YouTube for rst time
                                                                                                                                                                             Ne
                                                                                                                                           Typhoon Maysak expected
Byeon stressed that there is much potential for growth in the U.S. and the timing is right to up the
ante while its oil exploration and production businesses thrive.                                                                     5     to affect S. Korea next
                                                                                                                                           week
                                                                                                                                                                             cl




According to the U.S. Energy Information Administration, the U.S.' crude oil production is
                                                                                                                                     Most Viewed           All Categories
expected to hit a record 12.45 million barrels per day in 2019.
                                                                                                                                           All 4 Koreans in SUV die

                                                                                                                                     1     after crash with U.S.
                                                                                                                                           armored vehicle in Pocheon
Besides the bright industry outlook, the CEO said the company's bitter memory of its experiences
with U.S. industrial giant General Electric (GE) made him gush over this important market.                                                 Typhoon Maysak on path

                                                                                                                                     2     toward hitting Busan early
                                                                                                                                           Thursday

In the early 1990s, Iljin Diamond was the subject of international headlines when GE led a lawsuit                                         (LEAD) S. Korea begins 8-
with a U.S. court claiming that the South Korean rm had stolen its synthetic diamond-producing                                             day biz restriction of

technology.                                                                                                                          3     eateries, coffee chains in
                                                                                                                                           greater Seoul over
                                                                                                                                           pandemic

In a typical "David versus Goliath" battle, Iljin lost the rst round when the U.S. court ordered it to                                     Seoul imposes 'week of
suspend its business for seven years, but eventually claimed victory after an appeal, according to                                   4     standstill' to ght spread of
                                                                                                                                           COVID-19
the company.
                                                                                                                                           (LEAD) All 4 Koreans in SUV


"Who would have thought a midsize South Korean rm could last in a ght against an industrial
                                                                                                                                     5     die after crash with U.S.
                                                                                                                                           armored vehicle in Pocheon

giant like GE?" Byeon said. "Some people think we are paying license fees to GE from the
settlement, but that's not true. You can say we've won the battle."
                                                                                                                                     Most Viewed Photos



https://en.yna.co.kr/view/AEN20190528005400320                                                                                                                              2/5
8/31/2020         Case 4:20-cv-03968      Document
                               (Yonhap Interview)           1-6looks
                                                  Iljin Diamond   Filed    onin11/20/20
                                                                     to shine                   in TXSD
                                                                                U.S. drill bit market | YonhapPage  4 of 6
                                                                                                              News Agency

Despite the sour relations with the American industrial titan, Byeon is con dent that the
                              (Yonhap with
company can appeal to U.S. customers   Interview)    Iljin Diamond
                                            its door-to-door            looks
                                                               service and     to shineproduction.
                                                                           just-in-time in U.S. drill bit market

IljinNews
All   Diamond'sNational
                bigger rivalsNorth
                              are Element
                                   Korea  SixMarket
                                              Ltd., a subsidiary
                                                         Businessof South African diamondSports
                                                                        Culture/K-pop     giant De   Images      Videos
Beers, and Hyperion Materials & Technology, which bought GE's man-made diamond business.                      Actor Park Bo-gum   N.K. premier
                                                                                                              joins Navy          inspects typhoon
                                                                                                                                  damage in South
                                                                                                                                  Hwanghae Province
"Today, there is no animosity toward us like we've experienced in the past," he said. "Quick
response is our forte. We ful ll customers' needs faster than our competitors after close
consultation."


While the Western companies have loyal customers thanks to their long history of business
relations, Byeon said what matters now is the technology and customer service.                                Car collision       Actor Park Bo-gum
                                                                                                                                  joins Navy



"For a business-to-business rm like us, everyone works like a salesman," said the CEO, who
stayed abroad more than half of last year. "I know I have to try it rst because I have more
experience than others. I want to lead them by example."


On top of launching a marketing offensive against the market leaders, Iljin Diamond is also trying
hard to widen the gap with rising Chinese diamond makers backed by low costs and their gigantic
domestic market.


"We welcome competition because that makes us a better player," he said. "Chinese companies
are moving up, but we believe it would take some time for them to enter diamond businesses that
require advanced technologies such as automotive and electronics manufacturing."


To fend off rising challenges, Byeon stressed the importance of research and development (R&D)                                                        Ne
                                                                                                                                                      cl
for cutting-edge technologies and efforts to protect the company's intellectual property rights in
the global market.


"In the industry where only few have their original technology, we're putting big efforts into
managing our R&D workforce and patent issues," he said. "It's our own recipe and formula that
keeps us in the industry."


kdon@yna.co.kr
(END)




Keywords

https://en.yna.co.kr/view/AEN20190528005400320                                                                                                    3/5
8/31/2020                  Case 4:20-cv-03968      Document
                                        (Yonhap Interview)           1-6looks
                                                           Iljin Diamond   Filed    onin11/20/20
                                                                              to shine                   in TXSD
                                                                                         U.S. drill bit market | YonhapPage  5 of 6
                                                                                                                       News Agency

  #Iljin Diamond         #synthetic diamond
                                        (Yonhap Interview) Iljin Diamond looks to shine in U.S. drill bit market

 You May Like
All News          National          North Korea           Market       Business        Culture/K-pop        Sports             Images       Videos
Retail sales up 4.4 pct in July on online sales of groceries amid pandemic | Yonhap News Agency




Jeju province o ce, city hall temporarily closed after visit by COVID-19 patient | Yonhap News Agency




(2nd LD) Typhoon Maysak on path to hit Busan early Thursday | Yonhap News Agency




2 S. Korean pitchers shine on MLB mound in Aug. | Yonhap News Agency




Search For 2020 Crossover SUV Pricing. They Might Be Surprisingly Affordable!


Yahoo! Search

These Cars Are So Loaded It's Hard to Believe They're So Cheap


Cars | Search Ads

Man Who Predicted 2020 Crash Now Says "Second Wave" Coming


The Legacy Report

N95 Respirator Mask Reusable (FDA Registered), 10% Off


Canopus Group                                                                                                                                                                  Ne
                                                                                                  Sponsored Links by Taboola                                                   cl




Main Article Right Now
                                                                                                                                Typhoon Maysak on path to hit Busan early
                                                                                                                                Thursday

                                                                                                                                Gov't checks hospitals ahead of back-to-work
                                                                                                                                order for striking trainee doctors

                                                                                                                                S. Korea to seek indemnity against church over
                                                                                                                                COVID-19 treatment costs

                                                                                                                                New ruling party chairman says 'strongly'
Greater Seoul area slows down as tougher                     New virus cases stay under 300 for 2nd day,                        considering 2nd round of emergency handouts
social distancing measure takes e ect                        cluster infections still loom




      HOME          All News




News                               All News                        Culture/K-pop                        Korean Newspaper Headlines
                                   National                        Sports                               Today in Korean History


https://en.yna.co.kr/view/AEN20190528005400320                                                                                                                              4/5
8/31/2020          Case 4:20-cv-03968      Document
                                (Yonhap Interview)           1-6looks
                                                   Iljin Diamond   Filed    onin11/20/20
                                                                      to shine                   in TXSD
                                                                                 U.S. drill bit market | YonhapPage  6 of 6
                                                                                                               News Agency

                           North Korea                   Images                              Yonhap News Summary
                           Market(Yonhap Interview) Iljin Diamond looks to shine
                                                         Videos                   in U.S.
                                                                              Editorials fromdrill
                                                                                             Koreanbit  market
                                                                                                    Dailies
                           Business                      Top News
                                                         Most Viewed
All News      National       North Korea     Market      Business            Culture/K-pop      Sports        Images        Videos


Special                    Interviews                    Features                            Topics                              Yonhap Korea Stories



Information                Korea in Brief                Festival Calendar                   Advertise with Yonhap News Agency
                           Useful Links                  Weather



Tools                      RSS                           Mobile Service



About Yonhap               About Us                      Contact Us                          Subscription                        Copyright




                     Privacy Policy               Copyright (c) Yonhap News Agency. All Rights Reserved.                                         Feedback   Sitemap




                                                                                                                                                                  Ne
                                                                                                                                                                  cl




https://en.yna.co.kr/view/AEN20190528005400320                                                                                                                   5/5
